The common law cast upon the owner of a vicious dog the duty of controlling the animal so that it would do no damage; and for the breach of that legal duty the owner was liable in tort in an action of trespass on the case. Since May, 1798, our statute law has laid the same duty on the owner of any dog, whether vicious or not. General Statutes, § 4487. The remedy for a breach of that duty has always been in tort, and, before the Practice Act, by an action on the case. 2 Swift's Digest, 456. *Page 711 
The costs were correctly taxed under § 769 of the General Statutes as amended by chapter 97 of the Public Acts of 1907.
   There is no error.